

116 S4998 IS: Child Support Works Act of 2020
U.S. Senate
2020-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4998IN THE SENATE OF THE UNITED STATESDecember 10, 2020Mr. Cotton introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend part D of title IV of the Social Security Act to allow States to receive Federal matching payments for mandatory work activity programs for noncustodial parents, and for other purposes.1.Short titleThis Act may be cited as the Child Support Works Act of 2020.2.State option for mandatory work activity programs for noncustodial parents(a)State plan optionSection 454(13) of the Social Security Act (42 U.S.C. 654(13)) is amended—(1)by inserting (A) after (13);(2)by adding and after the semicolon; and(3)by adding at the end the following:(B)provide, at the option of the State and subject to subsection (g) of section 455, mandatory work activity programs for noncustodial parents described in paragraph (2) of that subsection who are ordered to participate in work activities in accordance with procedures required under section 466(a)(15);.(b)Payment requirementsSection 455 of such Act (42 U.S.C. 655) is amended by adding at the end the following new subsection:(g)In the case of a State that elects under section 454(13)(B) to provide mandatory work activity programs for noncustodial parents in cases subject to enforcement under the State plan who are ordered to participate in work activities in accordance with procedures required under section 466(a)(15), amounts expended by the State for such programs shall be included in the total amounts expended by the State during a quarter for purposes of payments under subsection (a)(1)(A) subject to the following:(1)The total amount paid under subsection (a)(1) to a State for amounts expended on such programs in any quarter shall not exceed an amount equal to 2 percent of the total amount expended by the State during the quarter for the operation of the plan approved under section 454 (excluding any amounts expended on such programs). (2)The programs are provided only for noncustodial parents who—(A)have a current child support order;(B)are unemployed, underemployed, or not making regular child support payments; and(C)meet such other eligibility criteria as the State may establish..(c)Option To require TANF or SNAP work activitiesSection 466(a)(15) of such Act (42 U.S.C. 666(a)(15)) is amended—(1)in the matter preceding subparagraph (A), by inserting (and, if the State has elected under section 454(13)(B) to provide mandatory work activity programs for noncustodial parents described in section 455(g)(2), in any case subject to enforcement under the State plan that involves such a noncustodial parent)after with respect to a child receiving assistance under a State program funded under part A; and(2)in subparagraph (B), by inserting (or, in the case of a noncustodial parent described in section 455(g)(2), to participate in such work activities (as so defined) or in activities that would satisfy the work requirements that would apply to the noncustodial parent under subsection (d) or (o) of section 6 of the Food and Nutrition Act if the noncustodial parent were eligible for benefits under the supplemental nutrition assistance program established under that Act and were required to satisfy such work requirements) after (as defined in section 407(d)).3.Evaluation of effectiveness of work activity programs for noncustodial parents(a)In generalSection 413 of such Act (42 U.S.C. 613) is amended—(1)by redesignating subsection (h) as subsection (i); and(2)by inserting after subsection (g), the following:(h)Evaluation of work activity programs for noncustodial parents(1)In generalThe Secretary shall conduct research to determine the effects of work activity programs for noncustodial parents funded under section 455(g) and required in accordance with section 466(a)(15) on child support payments, employment, earnings, and other factors, as determined by the Secretary. (2)MethodologyThe research conducted under paragraph (1) shall employ random assignment when feasible, or, when random assignment is not feasible, other research methods that allow for the strongest possible causal inferences..(b)Conforming amendments(1)Section 403(a)(1)(B) of such Act (42 U.S.C. 603(a)(1)(B)) is amended by striking 413(h)(1) and inserting 413(i)(1).(2)Paragraph (3) of subsection (i) of section 413 of such Act (as redesignated by paragraph (1)(A)) is amended by striking section 413(h) of this Act and inserting this subsection.